By the Court:

T. Clayton, Chief Justice.
It is admitted that a master is liable for the negligence of his servant, and a corporation is equally liable for the negligence of their servant, who may be shown to be such by proof of recognition and customary employment, without showing a special appointment under seal.
The genera] law of the road has been correctly stated as requiring all travellers to keep sufficiently to the right to afford a safe and free passage to all others meeting them; and this rule is expressly enacted in the law which authorized the construction of the road on which this occurrence took place, which law governs this case. According to that law the defendant’s servant was in an unlawful *71position at the moment of meeting the plaintiff’s gig; he did not !t keep on the right hand side of the road,” nor did he “ leave the other side free and clear for other carriages to pass.”
Gilpin and R. H. Bayard for plaintiff
J. A Bayard for defendant.
The plaintiff is not entitled to recover in this action for the damage done to the gig in which she was riding. It was lent to her by Doctor Askew», and broken without any negligence on her part. If a person lend an- article to another, the bailee is bound to take such care of it as a “ very careful and vigilant man ” would exercise in regard to his own property; and if it is injured without any negligence or fault on his part, he is not legally liable to the owner. Jones on Bailment, 75.
Verdict for plaintiff. 1150 damages,